Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 14 of U.S. Patent No. 10, 848,494. Although the claims at issue are not identical, they are not patentably distinct from each other because limitation features of claims 9, 16 and 21 are generic to limitations in corresponding claims 1, 9 and 14 of U.S. Patent No. 10, 848,494.

Current Application No: 17/101145
Conflicting US. Pat. No.: 10,848,494
9. A computer-implemented method for implementing compliance boundaries via a compliance tool, the method comprising: segregating, into a layer of a plurality of layers and based on at least a first set of attributes assigned to an account, data associated with 


9. A system comprising: at least one non-transitory computer readable storage media; and program instructions stored on the at least one non-transitory computer readable storage media that, when executed by at least one processor, cause the at least one processor to at least: segregate data associated with a tenant using a plurality of layers, including a first layer defining a first compliance boundary and a second layer defining a second compliance boundary; apply the first compliance boundary to a first data platform in a cloud environment and a compliance work product container; map a first compliance boundary attribute to a compliance administrator authorized to use a compliance tool and to an account associated with the data, wherein the first compliance boundary attribute defines access to the data at the first layer; apply the second compliance boundary to a second data platform in the cloud environment and the compliance work 

.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-28 are rejected under 35 U.S.C. 103 as being unpatentable over van Rotterdam et al. (Hereinafter referred to as van Rotterdam, US. Pat. No.: 10152522 B1) in view of .

As per claim 9:
van Rotterdam a computer-implemented method for implementing compliance boundaries via a compliance tool, the method comprising:
segregating, into a layer of a plurality of layers and based on at least a first set of attributes assigned to an account, data associated with the account ([Column 4: lines 56-58]: a compliance rule specifies: (i) a requestor location, (ii) a location of data, (iii) a type of the data, and (iv) a rule to apply when all or some of conditions (i)-(iii) are satisfied); [Column 6: lines 33-39]: the query engine stores query execution data (QED) related to the processing of the query; the query engine tracks the locations of the field(s) selected, retrieved, modified, or updated as part of servicing the query request and stores this information and any other information related to the processing of the fields to service the query request; [Column 6: lines 55-67]: the compliance engine may retrieve any compliance rules based on the QED instead or in addition to query result, Scenario: A query request is for a count of a certain type of field in a table (e.g. an employee record), the query engine selects all of the fields having the employee record type, computes a count of the selected fields, and returns the count along with the associated query execution data (i.e. what fields the query engine had to use to arrive at the count);
assigning to a compliance administrator, a second set of attributes defining a compliance boundary associated with the compliance administrator ([Column 2: lines 4-12]:  accessing globally distributed data archives using query nodes where the query nodes implement 
in response to receiving indication of an action initiated using the compliance tool, determining, based on at least a comparison of the first set of attributes to the second set of attributes, the data is within the compliance boundary associated with the compliance administrator; and authorizing access to the data ([Column 4: lines 52-67]: The query engine (304) has a compliance engine (308), which includes functionality to enforce compliance rules; The compliance engine (308) maintains a repository of compliance rules; the compliance engine may define several compliance-related data manipulation rules based on the sequence of operations a particular resulting dataset has undergone; the compliance engine may apply the compliance rules to a retrieved dataset removing or altering data based upon the rule and ultimately create a resulting exportable dataset, [Column 5: lines 21-26]: the compliance  rules may be based on specific geographic locations and boundaries;  Compliance engine (Tool) for a given geographic 

van Rotterdam does not explicitly disclose the initiated action is by the compliance administrator. Krishnamurthy, in analogous art however, discloses the initiated action is by the compliance administrator ([0041]: The administrator 116, the developer 118, other programs, and/or other devices may access services from the computing platform provider 110, for example, via REST (Representational State Transfer) APIs (Application Programming Interface) and/or via any other client-server communication protocol; A REST API for cloud and/or other computing services include a vCloud Administrator Center™ (vCAC) and/or vRealize Automation™ (vRA) API and a vCloud Director™ API; [0050]: A workflow is a series of actions and decisions to be executed in a virtual computing platform; includes distributed execution manager(s) (DEM(s)) 146A and 146B to execute workflows, the first DEM 146A includes a first set of characteristics and is physically located at a first location 148A, the second DEM 146B includes a second set of characteristics and is physically located at a second location 148B;  The location and characteristics of a DEM may make that DEM more suitable for performing certain workflows and tasks located in a desired area (e.g., for compliance with local laws that require certain operations to be physically performed within a country's boundaries);  [0070]: Facilitate discovery of user logins via VMs 114 and associated applications executing to generate data and command flows via a context engine; the context engine discovers individual processes running within VMs 114 and/or users logging into the VMs 114. Process(es) and user(s) can be correlated into tiered application(s) that the policy layer has defined. Flow information of the user and/or application 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of a compliance boundary associated with the compliance administrator and compliance tool disclosed by van Rotterdam to include the initiated action is by the compliance administrator. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide a management cluster that host core cloud infrastructure components necessary for managing a software defined data center (SDDC) in a cloud computing environment that supports customer services and allow ubiquitous, convenient, on-demand network access to a shared pool of configurable computing resources. Virtual networks can be used with virtual machines in SDDC and/or other cloud or cloud-like computing environments, the Virtual networks managed (e.g., using NSX sold by VMware, Inc.) using policies and rules for consumption by applications as suggested by Krishnamurthy in ([0026-0027]).

As per claim 10:


As per claim 11:
van Rotterdam discloses wherein the action includes at least one of a search, a hold, and an export ([Column 7: lines 5-10]; [Column 8: lines 22-28]).

As per claim 12
Krishnamurthy discloses in response to authorizing access to the data, sending the data to a client computing device for display in a user interface to the compliance tool ([0066; 0094]).

As per claim 13:
Krishnamurthy discloses wherein the compliance tool is an electronic discovery tool ([0147-0149]: Discovery Engine; [0207; 0215; 0217]).

As per claim 14:
Krishnamurthy discloses wherein the compliance administrator is an electronic discovery manager ([0147-0149]: Discovery Engine; [0207; 0215; 0217]).

As per claim 15:


As per claims 16-17 and 19-20:
Claims 16-17 and 19-20 are directed to a system comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when executed by at least one processor, cause the at least one processor to at least perform functions having corresponding limitations of claims 9-10, 15 and 12 respectively and therefore claims 16-17 and 19-20 are rejected with the same rationale given above to reject corresponding limitations of claims 9-10, 15 and 12 respectively.

As per claim 18:
van Rotterdam discloses the at least one processor to segregate, into a second layer of the plurality of layers and based on a third set of attributes, additional data associated with the account ([Column 4: lines 56-58]: a compliance rule specifies: (i) a requestor location, (ii) a location of data, (iii) a type of the data, and (iv) a rule to apply when all or some of conditions (i)-(iii) are satisfied); [Column 6: lines 33-39]: the query engine stores query execution data (QED) related to the processing of the query; the query engine tracks the locations of the field(s) selected, retrieved, modified, or updated as part of servicing the query request and stores this information and any other information related to the processing of the fields to service the query request).


Claims 21-24 and 26-28 are directed to a computer-readable storage media comprising a set of instructions that cause a processor to at least perform functions having corresponding limitations of claims 9-12 and 13-15 respectively and therefore claims 21-24 and 26-28 are rejected with the same rationale given above to reject corresponding limitations of claims 9-12 and 13-15 respectively.

As per claim 25:
Krishnamurthy discloses wherein the set of instructions further cause the processor to apply the first set of attributes to a compliance container of a cloud environment ([0189: compliance with a policy]; [0242]: using virtualization such as VMs and/or containers).

BRI (Broadest Reasonable Interpretation)
The above claims under examination have been given their BRI consistent with the applicant’s disclosure as they would be interpreted by one of ordinary skill in the art at the time of filing the invention and the following claim words or terms or phrases or languages have been given to them, as follows, reasonable BRI considerations and context in view of the applicant’s disclosure in order to construe and appraise boundary and scope of the claimed limitations. For example, for the following claim words or terms or phrases or languages, the examiner recites BRI considerations from the applicant’s disclosure as follows:

Segregated Data and Compliance Boundary: 	[0029] As such, data associated with the tenant 210 may be segregated by geographical locations (e.g., location A 212, location B 214, location C 216). In this regard, data associated with a user who lives in location A 212 may be segregated into the location A 212 compliance boundary. In another example, data associated with a user who lives in location B 214 may be segregated into the location B 214 compliance boundary. In yet another example, data associated with a user who lives in location C 216 may be segregated into the location C 216 compliance boundary. In another aspect, a compliance administrator who lives in location A 212 may only have access to data in the location A 212 compliance boundary. In another example, a compliance administrator who lives in location B 214 may only have access to data in the location B 214 compliance boundary. In yet another example, a compliance administrator who lives in location C 216 may only have access to data in the location C 216 compliance boundary. Any geographical location compliance boundary may be used in accordance with the present disclosure. Furthermore, while FIG. 2 illustrates three geographical locations, it is respectfully submitted that any number of geographical locations (e.g., geographical location compliance boundaries) may be used in accordance with the present disclosure. [0031] As such, data associated with the tenant 210 may be segregated by groups (e.g., group A 218, group B 220). In this regard, data associated with a user who belongs to group A may be segregated into the group A 218 compliance boundary. In another example, data associated with a user who belongs to group B 220 may be segregated into the group B 220 compliance boundary. In another aspect, a compliance administrator who belongs to group A 218 may only have access to data in the group A 218 compliance boundary. In another example, a compliance administrator who belongs to 

Compliance Administrator: 	[0029]  In another aspect, a compliance administrator who lives in location A 212 may only have access to data in the location A 212 compliance boundary. In another example, a compliance administrator who lives in location B 214 may only have access to data in the location B 214 compliance boundary. In yet another example, a compliance administrator who lives in location C 216 may only have access to data in the location C 216 compliance boundary. Any geographical location compliance boundary may be used in accordance with the present disclosure.

Computer-Readable Storage Media: 	[0048]	 Storage system 603 may comprise any computer readable storage media readable by processing system 602 and capable of storing software 605. Storage system 603 may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data. Examples of storage media include random access memory, read only memory, magnetic disks, optical disks, flash memory, virtual memory and non-virtual memory, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other suitable storage media. In no case is the computer readable storage media a propagated signal. .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494